Dismissed and Opinion Filed May 23, 2019.




                                               In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-00267-CV

                           IN THE INTEREST OF R.N.N., A CHILD

                       On Appeal from the 397th Judicial District Court
                                   Grayson County, Texas
                             Trial Court Cause No. FA-12-1337

                              MEMORANDUM OPINION
                           Before Justices Myers, Molberg, and Carlyle
                                    Opinion by Justice Myers
       Appellant’s brief in this case is overdue. By postcard dated April 24, 2019, we notified

appellant that the time for filing his brief had expired. We directed appellant to file a brief and an

extension motion within ten days. We cautioned appellant that failure to file a brief and an

extension motion would result in the dismissal of this appeal without further notice. To date,

appellant has not filed his brief or otherwise corresponded with the Court regarding the status of

this appeal.

       Accordingly, we dismiss this appeal. TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                    /Lana Myers/
                                                    LANA MYERS
                                                    JUSTICE
190267F.P05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 IN THE INTEREST OF R.N.N., A CHILD                 On Appeal from the 397th Judicial District
                                                    Court, Grayson County, Texas
 No. 05-19-00267-CV                                 Trial Court Cause No. FA-12-1337.
                                                    Opinion delivered by Justice Myers,
                                                    Justices Molberg and Carlyle participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.




Judgment entered this 23rd day of May 2019.




                                              –2–